


REVOLVING LINE OF CREDIT
PROMISSORY NOTE
 
35,000,000.00


 
December 29, 2014
 



FOR VALUE RECEIVED, the undersigned, CHESAPEAKE UTILITIES CORPORATION, a
Delaware corporation, with offices at 909 Silver Lake Boulevard, Dover, Delaware
19904 (“Borrower”), promises to pay to the order of CITIZENS BANK, NATIONAL
ASSOCIATION at the office designated below, the principal sum of THIRTY FIVE
MILLION DOLLARS ($35,000,000.00) or such lesser principal amount as set forth
below, together with interest on the unpaid principal balance hereof payable as
set forth below. All such principal and interest shall be payable in lawful
money of the United States of America in immediately available funds at the
offices of Bank, at 919 North Market Street, Suite 800, Wilmington, Delaware
19801 or such other address as Bank may, from time to time, notify the Borrower.
This Promissory Note (the “Note”) arises out of the Credit Agreement, dated of
even date herewith, by and between the Borrower and the Bank (as amended,
modified, or supplemented from time to time, the “Credit Agreement”). This Note
is defined in the Credit Agreement as the “Note.” Reference is made to the
Credit Agreement for a statement of the respective rights and obligations of the
parties and the terms and conditions therein provided, under which all or any
part of the principal hereof, accrued interest thereon, and other amounts
payable under the Credit Agreement may become immediately due and payable.
Capitalized terms used but not otherwise defined herein shall have the
respective meanings given to them in the Credit Agreement.
This is a revolving loan pursuant to which the Borrower may borrow, repay and
re-borrow subject to the terms and conditions of this Note and the Credit
Agreement.
Notwithstanding the face amount of this Note, the Borrower’s liability hereunder
shall be limited at all times to the actual aggregate outstanding Indebtedness
to the Bank for the Credit Facility under the Credit Agreement as established by
Bank’s books and records, which books and records shall be presumed to be
correct. Interest shall accrue on the outstanding principal balance hereof at
the rate or rates provided for in the Credit Agreement.
The occurrence of an Event of Default under the Credit Agreement constitutes an
Event of Default under this Note and entitles Bank, in accordance with the
Credit Agreement, to declare this Note immediately due and payable.
The Borrower hereby waives presentment, demand for payment, notice of dishonor
or acceleration, protest and notice of protest, and any and all other notices or
demands of any kind in connection with the delivery, acceptance, performance,
default or enforcement of this Note, except any notice requirements set forth in
the Credit Agreement.








--------------------------------------------------------------------------------




This Note shall be binding upon the Borrower and its successors and assigns and
shall inure to the benefit of the Bank and its successors and assigns. This Note
shall be governed as to validity, interpretation and effect by the laws of the
State of Delaware.
In the event any interest rate applicable hereto is in excess of the highest
rate allowable under applicable law, then the rate of such interest will be
reduced to the highest rate not in excess of such maximum allowable interest and
any excess previously paid by the Borrower shall be deemed to have been applied
against the principal outstanding under the Credit Agreement.
The Borrower shall also be liable hereunder for all fees, costs and expenses as
provided in the Credit Agreement.
BORROWER AND BANK AGREE THAT THEY SHALL NOT HAVE A REMEDY OF PUNITIVE OR
EXEMPLARY DAMAGES AGAINST THE OTHER IN ANY DISPUTE AND HEREBY WAIVE ANY RIGHT OR
CLAIM TO PUNITIVE OR EXEMPLARY DAMAGES THEY HAVE NOW OR WHICH MAY ARISE IN THE
FUTURE IN CONNECTION WITH ANY DISPUTE.
EACH OF THE PARTIES HERETO HEREBY KNOWINGLY, VOLUNTARILY, AND INTENTIONALLY
WAIVES ANY RIGHTS IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
BASED HEREON OR ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS NOTE OR ANY
COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN) OR
ACTIONS OF BANK. THIS PROVISION IS A MATERIAL INDUCEMENT FOR BANK’S ACCEPTING
THIS NOTE.
BORROWER HEREBY IRREVOCABLY AUTHORIZES AND EMPOWERS ANY ATTORNEY OR ATTORNEYS OR
THE PROTHONOTARY OR CLERK OF ANY COURT IN THE STATE OF DELAWARE, OR ELSEWHERE,
UPON AND FOLLOWING THE OCCURRENCE OF AN EVENT OF DEFAULT, TO APPEAR FOR AND
CONFESS JUDGMENT AGAINST BORROWER FOR THE AMOUNT FOR WHICH BORROWER MAY BE OR
BECOME LIABLE TO BANK OR ANY OF THEM UNDER THIS NOTE AS EVIDENCED BY AN
AFFIDAVIT SIGNED BY AN OFFICER OF BANK, AS THE CASE MAY BE, SETTING FORTH THE
AMOUNT THEN DUE, PLUS REASONABLE ATTORNEYS’ FEES OF UP TO TEN PERCENT (10%) OF
PRINCIPAL AND INTEREST AND COSTS OF SUIT (PROVIDED, HOWEVER, BANK WILL SEEK TO
COLLECT ONLY SUCH REASONABLE FEES AS IT ACTUALLY INCURS FROM TIME TO TIME), AND
FOR SO DOING THIS NOTE OR A COPY HEREOF VERIFIED BY AFFIDAVIT SHALL BE
SUFFICIENT WARRANT, IT BEING AGREED THAT THE FOREGOING AUTHORIZATION IS A POWER
COUPLED WITH AN INTEREST. BORROWER WAIVES THE RIGHT TO ANY STAY OF EXECUTION AND
THE BENEFIT OF ALL EXEMPTION LAWS NOW OR HEREAFTER IN EFFECT. NO SINGLE EXERCISE
OF THE FOREGOING WARRANT AND POWER TO CONFESS JUDGMENT SHALL BE DEEMED TO
EXHAUST THE POWER, WHETHER OR NOT ANY SUCH EXERCISE SHALL BE

-2-



--------------------------------------------------------------------------------




HELD TO BE INVALID, VOIDABLE OR VOID, BUT THE POWER SHALL CONTINUE UNDIMINISHED
AND MAY BE EXERCISED FROM TIME TO TIME AS OFTEN AS BANK SHALL ELECT UNTIL ALL
OBLIGATIONS OF BORROWER TO BANK HAVE BEEN PAID IN FULL.
BORROWER ACKNOWLEDGES THAT IT HAS HAD THE ASSISTANCE OF COUNSEL IN THE REVIEW
AND EXECUTION OF THIS NOTE, AND FURTHER ACKNOWLEDGES THAT THE MEANING AND EFFECT
OF THE FOREGOING WAIVER OF JURY TRIAL AND CONFESSION OF JUDGMENT HAVE BEEN FULLY
EXPLAINED TO BORROWER BY SUCH COUNSEL.


{remainder of page intentionally left blank}

-3-



--------------------------------------------------------------------------------




The Borrower acknowledges that it has read and understood all the provisions of
this Note, including the waiver of jury trial, and has been advised by counsel
as necessary or appropriate.
WITNESS the due execution hereof as a document under seal, as of the date first
written above, with the intent to be legally bound hereby.
ATTEST:                    CHESAPEAKE UTILITIES CORPORATION
a Delaware corporation



___________________________        By:_______________________________(SEAL)
Matthew M. Kim                 Beth W. Cooper
Assistant Secretary                  Senior Vice President, Chief Financial
Officer
and Corporate Secretary






ACKNOWLEDGEMENT


 
STATE OF ____________________
COUNTY OF ________________
 
 
 
SS
 



On this, the _______day of November, 2014, before me, a Notary Public, the
undersigned officer, personally appeared Beth W. Cooper, who acknowledged
herself to be the Senior Vice President, Chief Financial Officer and Corporate
Secretary of Chesapeake Utilities Corporation, a Delaware corporation, and that
she, in such capacity, being authorized to do so, executed the foregoing
instrument for the purposes therein contained by signing on behalf of said
corporation.
WITNESS my hand and seal the day and year aforesaid.

 
                   
Notary Public
My Commission Expires:
 
 
 




-4-

